UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: July 7, 2015 (Date of earliest event reported) NOVAGOLD RESOURCES INC. (Exact Name of Registrant as Specified in Its Charter) British Columbia 001-31913 N/A (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification) Suite 720, 789 West Pender Street, Vancouver, British Columbia, Canada V6C 1H2 (Address of principal executive offices) (Zip Code) (604) 669-6227 (Registrant’s Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 2.02 Results of Operations and Financial Condition On July 7, 2015, NOVAGOLD Resources Inc. (“we” or the “Company”) issued a press release announcing our financial results for the six months ended May 31, 2015. A copy of the press release is furnished as Exhibit 99.1 to this report and incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press release, dated July 7, 2015 issued by NOVAGOLD Resources Inc. entitled “NOVAGOLD’s Donlin Gold Project Permitting Continues to Advance, Year-End Target Set for Filing the Draft EIS”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 7, 2015 NOVAGOLD RESOURCES INC. By: /s/ David A. Ottewell David A. Ottewell Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press release, dated July 7, 2015 issued by NOVAGOLD Resources Inc. entitled “NOVAGOLD’s Donlin Gold Project Permitting Continues to Advance, Year-End Target Set for Filing the Draft EIS”.
